Memorandum Opinion
This is an appeal from the Trial Court’s (Goode, J.) denial of the plaintiff’s motion for a new trial, which was filed after we *417remanded the case to the trial court. Riccardi v. Garabedian, 118 N.H. 191, 384 A.2d 788 (1978).
In that case, the trial court denied plaintiffs motion for a continuance and required him to proceed with a trial without the benefit of counsel. When the question arose whether that denial was an abuse of discretion, we indicated that the plaintiff appeared to make out a reasonable case for a continuance. At that time, however, we declined to order a new trial because we were unaware of what facts were submitted to the trial court on that issue. Id. We now have the benefit of the entire record, which discloses the facts that were submitted to the trial court in support of the motion for continuance and the subsequent motion for new trial. Having reviewed that record we conclude that the plaintiff has established the facts set forth in his affidavit, which we previously indicated made out a reasonable case for a continuance and a new trial. Id.
We are of the opinion that the trial court’s denial of the plaintiff’s motion, viewed in the light of our discussion in Riccardi v. Garabedian supra, requires that an order granting the plaintiff a new trial be entered.

So ordered.